FRIEDLANDER, Judge,
dissenting.
I respectfully dissent, inasmuch as I am not persuaded by the rationales expressed in Lair v. Lewis Service Center (1977), D.Neb., 428 F.Supp. 778 and Davis v. Dils Motor Co. (1983), S.D.W.Va., 566 F.Supp. 1360.
The better reasoning is espoused in Mitchell v. White Motor Credit Corp. (1986), M.D.Tenn., 627 F.Supp. 1241 in regards to the validity of the National Highway Traffic Safety Administration's (NHTSA) exemption of the disclosure requirements pertaining to the transfer of certain motor vehicles under the Federal Odometer Act (the Act).
The Mitchell court quoted the NHTSA's rationale for exempting heavier vehicles from The Act as follows:
"A new section [49 C.E.R. §] 580.5, has been added in response to a number of comments that objected to the application of the requirements to categories of vehicles for which the odometer is not used as a guide to value. Buses and large trucks, for example, are routinely driven hundreds of thousands of miles, and their maintenance records have traditionally been relied on by Buyers as the principal guide to their condition. The NHTSA is in agreement with the position taken by Freightliner [Corp.], White [Motor Corp.], and the National Association of Motor Bus Operators, and has therefore created an exemption for larger vehicles. The exemption applies to vehicles having gross weight: ratings of more than 16,000 pounds."
Id. at 1249 (quoting 38 Fed.Reg. 2978 (1978) (emphasis supplied)). The Mitchell court observed that the exemption is consistent with the statute authorizing the Secretary of Transportation, through the NHTSA, to issue rules pertaining to transferors, and that the regulation is in harmony with the statutory scheme contemplated by Congress when it adopted the Act. In regards to the legislative intent surrounding the inception of the Act, the court in Mitchell pointed out that "Congress enacted odometer requirements to 'establish a national policy against odometer tampering and prevent consumers from being victimized by such abuses,'[4] finding that 'purchasers, when buying motor vehicles, rely heavily on the odometer reading as an index of the condition and value' of the vehicle.[5]" Id. at 1249-50. Sinee the inception of the regulation in 1972, which exempts heavier vehicles from the requirements of the Act, neither Congress nor the NHTSA has taken any action suggesting that the regulatory exemption is improper. It is my view that Mitchell correctly posits that purchasers of heavier vehicles do not rely on odometer readings for calculations pertaining to the values of such vehicles.
It is not at all apparent that NHTSA was attempting to re-define the definition of "motor vehicle." Rather, the regulation exempting the transfer of certain vehicles was a valid exercise of the agency's power to regulate classes of transferors, i.e., those persons who transfer vehicles whose odometer readings do not serve as a guide to value. This exemption was a proper exercise of the NHTSA's rulemaking authority, and the regulation clearly falls within the spirit and *1338purpose of the Act. Such a regulation serves a valid purpose, it is reasonable, and it was statutorily permissible for the agency to promulgate the regulation.
I therefore vote to uphold the exemption and would grant Speedway International's motion for summary judgment.

. S.Rep. No. 413, 92nd Cong., 2d Sess. -, reprinted in 1972 U.S.Code Cong. & Ad.News, 3960, 3962.


. 15 U.S.C. § 1981 (1982).